Exhibit 7.1 EXECUTION COPY THE THOMSON CORPORATION, as Issuer and COMPUTERSHARE TRUST COMPANY OF CANADA, as Trustee Indenture Dated as of November 20, 2001 THE THOMSON CORPORATION Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of November 20, 2001 Trust Indenture Act Section Indenture Section § 310 (a)(1) (a)(2) (b) § 312 (c) § 314 (a) (a)(4) (c)(1) (c)(2) (e) § 315 (b) § 316 (a)(last sentence) 101 (Outstanding) (a)(1)(A) 503, 513 (a)(1)(B) (b) (c) 104(e) § 317 (a)(1) (a)(2) (b) § 318 (a) Note: This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page PARTIES 1 RECITALS OF THE COMPANY 1 ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 1 Act 1 Additional Amounts 1 Affiliate 2 Authenticating Agent 2 Authorized Newspaper 2 Bearer Security 2 Board of Directors 2 Board Resolution 2 branch register 2 branch security registrar 2 Business Day 2 Central Register 2 Central Security Registrar 2 Clearstream 2 Commission 2 Common Depositary 2 Company 2 Company Request or Company Order 2 Component Currency 2 Consolidated Shareholders Equity 2 Conversion Date 3 Conversion Event 3 Corporate Trust Office 3 corporation 3 coupon 3 covenant defeasance 3 Currency 3 Note: This table of contents shall not, for any purpose, be deemed to be a part of the Indenture. i Page Debt 3 Default 3 Defaulted Interest 3 defeasance 3 Depositary 3 Dollar or $ 3 Dollar Equivalent of the Currency Unit 3 Dollar Equivalent of the Foreign Currency 3 Election Date 3 Euro 3 Euroclear 3 Event of Default 4 Exchange Date 4 Exchange Rate Agent 4 Exchange Rate Officers Certificate 4 Extension Notice 4 Extension Period 4 First Currency 4 Foreign Currency 4 Funded Obligation 4 GAAP 4 Government Obligations 4 Guarantee 4 Holder 4 Indenture 4 Indexed Security 5 interest 5 Interest Payment Date 5 Judgment Currency 5 Lien 5 mandatory sinking fund payment 5 Market Exchange Rate 5 Material Subsidiary 5 Maturity 5 Officers Certificate 5 Opinion of Counsel 5 Optional Reset Date 6 optional sinking fund payment 6 Original Issue Discount Security 6 Original Stated Maturity 6 Other Currency 6 Outstanding 6 pari passu 6 Paying Agent 7 Person 7 Place of Payment 7 Predecessor Security 7 Redemption Date 7 Redemption Price 7 Registered Security 7 Regular Record Date 7 Repayment Date 7 Repayment Price 7 Required Currency 7 Reset Notice 7 Responsible Officer 7 Secretary 7 Securities 7 ii Security Interest 7 Security Register and Security Registrar 8 Special Record Date 8 Specified Amount 8 Stated Maturity 8 Subsequent Interest Period 8 Subsidiary 8 Taxes 8 Trust Indenture Act or TIA 8 Trust Indenture Legislation 8 Trustee 8 United States 8 Valuation Date 8 Vice President 8 Voting Stock 8 Yield to Maturity 8 SECTION 102. Compliance Certificates and Opinions 9 SECTION 103. Form of Documents Delivered to Trustee 9 SECTION 104. Acts of Holders 9 SECTION 105. Notices, etc. to Trustee and Company 10 SECTION 106. Notice to Holders; Waiver 11 SECTION 107. Effect of Headings and Table of Contents 11 SECTION 108. Successors and Assigns 11 SECTION 109. Separability Clause 12 SECTION 110. Benefits of Indenture 12 SECTION 111. Governing Law 12 SECTION 112. Legal Holidays 12 SECTION 113. Agent for Service; Submission to Jurisdiction; Waiver of Immunities 12 SECTION 114. Conversion of Currency 13 SECTION 115. Currency Equivalent 13 SECTION 116. Securities in a Foreign Currency or in Euros 13 SECTION 117. Conflict with Trust Indenture Legislation 14 SECTION 118. Language Clause 14 SECTION 119. Shareholders, Officers and Directors Exempt from Individual Liability 14 ARTICLE TWO SECURITIES FORMS SECTION 201. Forms Generally 14 SECTION 202. Form of Trustees Certificate of Authentication 15 SECTION 203. Securities Issuable in Global Form 15 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 16 SECTION 302. Denominations 18 SECTION 303. Execution, Authentication, Delivery and Dating 18 SECTION 304. Temporary Securities 20 SECTION 305. Registration, Registration of Transfer and Exchange 21 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities 23 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 24 SECTION 308. Optional Extension of Stated Maturity 26 SECTION 309. Persons Deemed Owners 26 SECTION 310. Cancellation 27 SECTION 311. Computation of Interest 27 SECTION 312. Currency and Manner of Payments in Respect of Securities 27 SECTION 313. Appointment and Resignation of Successor Exchange Rate Agent 29 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture 30 SECTION 402. Application of Trust Money 30 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 31 iii SECTION 502. Notice of Defaults 31 SECTION 503. Acceleration of Maturity; Rescission and Annulment 32 SECTION 504. Collection of Debt and Suits for Enforcement by Trustee 32 SECTION 505. Trustee May File Proofs of Claim 33 SECTION 506. Trustee May Enforce Claims Without Possession of Securities 33 SECTION 507. Application of Money Collected 34 SECTION 508. Limitation on Suits 34 SECTION 509. Unconditional Right of Holders to Receive Principal, Premium and Interest 34 SECTION 510. Restoration of Rights and Remedies 35 SECTION 511. Rights and Remedies Cumulative 35 SECTION 512. Delay or Omission Not Waiver 35 SECTION 513. Control by Holders 35 SECTION 514. Waiver of Past Defaults 35 SECTION 515. Waiver of Stay or Extension Laws 36 ARTICLE SIX THE TRUSTEE SECTION 601. Certain Duties, Rights andResponsibilities of Trustee 36 SECTION 602. Trustee Not Responsible for Recitals or Issuance of Securities 37 SECTION 603. May Hold Securities 37 SECTION 604. Money Held in Trust 37 SECTION 605. Compensation and Reimbursement 38 SECTION 606. Conflict of Interest 38 SECTION 607. Corporate Trustee Required; Eligibility 39 SECTION 608. Resignation and Removal; Appointment of Successor 39 SECTION 609. Acceptance of Appointment by Successor 40 SECTION 610. Merger, Conversion, Consolidation or Succession to Business 40 SECTION 611. Appointment of Authenticating Agent 41 SECTION 612. Acceptance of Trust 42 SECTION 613. Trustee Not Required to Give Security 42 SECTION 614. Trustee Not Required to Possess Securities 42 SECTION 615. Protection of Trustee 42 ARTICLE SEVEN HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY SECTION 701. Disclosure of Names and Addresses of Holders 42 SECTION 702. Reports by the Company 43 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company May Consolidate, etc., Only on Certain Terms 43 SECTION 802. Successor Person Substituted 43 SECTION 803. Securities to Be Secured in Certain Events 44 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 44 SECTION 902. Supplemental Indentures with Consent of Holders 45 SECTION 903. Execution of Supplemental Indentures 46 SECTION 904. Effect of Supplemental Indentures 46 SECTION 905. Conformity with Trust Indenture Legislation 46 SECTION 906. Reference in Securities to Supplemental Indentures 46 SECTION 907. Notice of Supplemental Indentures 46 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium, if any, and Interest 46 SECTION 1002. Maintenance of Office or Agency 47 SECTION 1003. Money for Securities Payments to Be Held in Trust 48 SECTION 1004. Statement as to Compliance 48 SECTION 1005. Additional Amounts 49 SECTION 1006. Corporate Existence; To Carry on Business 50 SECTION 1007. Negative Pledge 50 SECTION 1008. Waiver of Certain Covenants 50 iv ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 51 SECTION 1102. Election to Redeem; Notice to Trustee 51 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 51 SECTION 1104. Notice of Redemption 51 SECTION 1105. Deposit of Redemption Price 52 SECTION 1106. Securities Payable on Redemption Date 52 SECTION 1107. Securities Redeemed in Part 53 SECTION 1108. Tax Redemption 53 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 53 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 54 SECTION 1203. Redemption of Securities for Sinking Fund 54 ARTICLE THIRTEEN REPAYMENT AT OPTION OF HOLDERS SECTION 1301. Applicability of Article 55 SECTION 1302. Repayment of Securities 55 SECTION 1303. Exercise of Option 55 SECTION 1304. When Securities Presented for Repayment Become Due and Payable 55 SECTION 1305. Securities Repaid in Part 56 ARTICLE FOURTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1401. Companys Option to Effect Defeasance or Covenant Defeasance 56 SECTION 1402. Defeasance and Discharge 56 SECTION 1403. Covenant Defeasance 57 SECTION 1404. Conditions to Defeasance or Covenant Defeasance 57 SECTION 1405. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 58 SECTION 1406. Reinstatement 59 ARTICLE FIFTEEN MEETINGS OF HOLDERS OF SECURITIES SECTION 1501. Purposes for Which Meetings May Be Called 59 SECTION 1502. Call, Notice and Place of Meetings 59 SECTION 1503. Persons Entitled to Vote at Meetings 60 SECTION 1504. Quorum; Action 60 SECTION 1505. Determination of Voting Rights; Conduct and Adjournment of Meetings 61 SECTION 1506. Counting Votes and Recording Action of Meetings 61 TESTIMONIUM 62 SIGNATURES AND SEALS 62 FORMS OF CERTIFICATION EXHIBIT A v INDENTURE, dated as of November 20, 2001 between THE THOMSON CORPORATION, a corporation duly organized and existing under the laws of the Province of Ontario (herein called the Company), having its principal office at Suite 2706, Toronto Dominion Bank Tower, P.O. Box 24, Toronto-Dominion Centre, Toronto, Ontario, Canada M5K 1A1, and Computershare Trust Company of Canada, a trust company incorporated under the laws of Canada, as trustee (herein called the Trustee), having its principal office at Computershare Trust Company of Canada, 100 University Avenue, Floor 12, South Tower, Toronto, Ontario, M5J 2Y1. RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its unsecured debentures, notes or other evidences of indebtedness (herein called the Securities), which may be convertible into or exchangeable for any securities of any person (including the Company), to be issued in one or more series as in this Indenture provided. This Indenture is subject to and shall be governed by the applicable provisions of the Trust Indenture Legislation. All things necessary to make this Indenture a valid agreement of the Company, in accordance with its terms, have been done. The foregoing recitals are made as representations and statements of fact by the Company and not by the Trustee. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2) all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein, and the terms cash transaction and self-liquidating paper, as used in TIA Section 311, shall have the meanings assigned to them in the rules of the Commission adopted under the Trust Indenture Act; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and, except as otherwise herein expressly provided, the term generally accepted accounting principles with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of such computation; and (4) the words herein, hereof and hereunder and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. Certain terms, used principally in Article Three, are defined in that Article. Act, when used with respect to any Holder, has the meaning specified in Section 104. Additional Amounts has the meaning specified in Section 1005. 1 Affiliate of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, control when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms controlling and controlled have meanings correlative to the foregoing. Authenticating Agent means any Person appointed by the Trustee to act on behalf of the Trustee pursuant to Section 611 to authenticate Securities. Authorized Newspaper means a newspaper, in the English language or in an official language of the country of publication, customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays, and of general circulation in each place in connection with which the term is used or in the financial community of each such place. Where successive publications are required to be made in Authorized Newspapers, the successive publications may be made in the same or in different newspapers in the same city meeting the foregoing requirements and in each case on any Business Day. Bearer Security means any Security except a Registered Security. Board of Directors means either the board of directors of the Company or any duly authorized committee of that board. Board Resolution means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification and delivered to the Trustee. branch register has the meaning specified in Section 305. branch security registrar has the meaning specified in Section 305. Business Day, when used with respect to any Place of Payment or any other location referred to in this Indenture, expressly or impliedly, which shall include Toronto, Ontario, New York, New York and London England, hereunder, or in the Securities, means, unless otherwise specified with respect to any Securities pursuant to Section 301, each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment or other such location are authorized or obligated by law or executive order to close. Central Register has the meaning specified in Section 305. Central Security Registrar has the meaning specified in Section 305. Clearstream means Clearstream Banking, société anonyme, or its successor. Commission means the U.S. Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, or, if at any time after the execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. Common Depositary has the meaning specified in Section 304. Company means the Person named as the Company in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter Company shall mean such successor Person. Company Request or Company Order means a written request or order signed in the name of the Company by its Chairman, its Deputy Chairman, President or a Vice President, and by its Treasurer or an Assistant Treasurer, its Secretary or an Assistant Secretary and delivered to the Trustee. Component Currency has the meaning specified in Section 312. Consolidated Shareholders Equity means the aggregate of the stated capital accounts for all outstanding shares of the Company and the amount of consolidated surplus of the Company and its Subsidiaries, whether paid in, earned, or otherwise arrived at, as such consolidated surplus is shown on the then most recent consolidated balance sheet of the Company but, in any event, as of a date within 150 days of the date of determination, and computed in accordance with GAAP. 2 Conversion Date has the meaning specified in Section 312(d). Conversion Event means the cessation of use of (i) a Foreign Currency (other than the Euro or other Currency unit) both by the government of the country which issued such Currency and by a central bank or other public institution of or within the international banking community for the settlement of transactions, (ii) the Euro or (iii) any Currency unit (or composite Currency) other than the Euro for the purposes for which it was established. Corporate Trust Office means the principal corporate trust office of the Trustee, at which at any particular time its corporate trust business shall be administered, which office on the date of execution of this Indenture is located at 100 University Avenue, Floor 12, South Tower, Toronto, Ontario, M5J 2Y1, except that with respect to presentation of Securities for payment or for registration of transfer or exchange, such term shall mean the office or agency of the Trustee at which, at any particular time, its corporate agency business shall be conducted. corporation includes corporations, associations, companies and business trusts. coupon means any interest coupon appertaining to a Bearer Security. covenant defeasance has the meaning specified in Section 1403. Currency means any currency or currencies, composite currency or currency unit or currency units, including, without limitation, the Euro, issued by the government of one or more countries or by any recognized confederation or association of such governments. Debt means notes, bonds, debentures or other similar evidences of indebtedness for money borrowed. Default means any event which is, or after notice or passage of time or both would be, an Event of Default with respect to Securities of a certain series. Defaulted Interest has the meaning specified in Section 307. defeasance has the meaning specified in Section 1402. Depositary means with respect to the Securities of any series issuable or issued in the form of one or more Registered Securities, the Person designated as Depositary by the Company pursuant to Section 305 until a successor Depositary shall have become such pursuant to the applicable provisions of this Indenture, and thereafter Depositary shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, Depositary as used with respect to the Securities of any such series shall mean the Depositary with respect to the Registered Securities of that series. Dollar or $ means a dollar or other equivalent unit in such coin or Currency of the United States of America as at the time shall be legal tender for the payment of public and private debts. Dollar Equivalent of the Currency Unit has the meaning specified in Section 312(g). Dollar Equivalent of the Foreign Currency has the meaning specified in Section 312(f). Election Date has the meaning specified in Section 312(h). Euro means the single Currency of the participating member states from time to time of the European Union described in legislation of the European Counsel for the Operation of a single unified European Currency (whether known as the Euro or otherwise). Euroclear means Morgan Guaranty Trust Company of New York, Brussels Office, or its successor as operator of the Euroclear System. 3 Event of Default has the meaning specified in Section 501. Exchange Date has the meaning specified in Section 304. Exchange Rate Agent means, with respect to Securities of or within any series, unless otherwise specified with respect to any Securities pursuant to Section 301, a New York Clearing House bank, designated pursuant to Section 301 or Section 313. Exchange Rate Officers Certificate means a tested telex or a certificate setting forth (i) the applicable Market Exchange Rate and (ii) the Dollar or Foreign Currency amounts of principal (and premium, if any) and interest, if any (on an aggregate basis and on the basis of a Security having the lowest denomination principal amount determined in accordance with Section 302 in the relevant Currency), payable with respect to a Security of any series on the basis of such Market Exchange Rate, sent (in the case of a telex) or signed (in the case of a certificate) by the Treasurer, any Vice President or any Assistant Treasurer of the Company. Extension Notice has the meaning specified in Section 308. Extension Period has the meaning specified in Section 308. First Currency has the meaning specified in Section 115. Foreign Currency means any Currency other than Currency of the United States. Funded Obligation means any Debt, the principal amount of which by its terms is not payable on demand and the due date of payment of which, after giving effect to any right of extension or renewal exercisable unilaterally on the part of the obligor, is more than 18 months from the date of the creation, issue or incurring of the same. GAAP means generally accepted accounting principles which are in effect from time to time in Canada (or, if the Corporation hereafter determines to prepare its principal consolidated financial statements in accordance with generally accepted accounting principles which are in effect from time to time in the United States, such principles). Government Obligations means, unless otherwise specified with respect to any series of Securities pursuant to Section 301, securities which are (i) direct obligations of the government which issued the Currency in which the Securities of a particular series are payable or (ii) obligations of a Person controlled or supervised by and acting as an agency or instrumentality of the government which issued the Currency in which the Securities of such series are payable, the payment of which is unconditionally guaranteed by such government, which, in either case, are full faith and credit obligations of such government payable in such Currency and are not callable or redeemable at the option of the issuer thereof and shall also include a depository receipt issued by a bank or trust company as custodian with respect to any such Government Obligation or a specific payment of interest on or principal of any such Government Obligation held by such custodian for the account of the holder of a depository receipt; provided that (except as required by law) such custodian is not authorized to make any deduction from the amount payable to the holder of such depository receipt from any amount received by the custodian in respect of the Government Obligation or the specific payment of interest or principal of the Government Obligation evidenced by such depository receipt. Guarantee means any guarantee, indemnity or similar obligation. Holder means, in the case of a Registered Security, the Person in whose name a Security is registered in the Security Register and, in the case of a Bearer Security, the bearer thereof and, when used with respect to any coupon, shall mean the bearer thereof. Indenture means this instrument as originally executed and as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof, and shall include the terms of particular series of Securities established as contemplated by Section 301; provided, however, that, if at any time more than one Person is acting as Trustee under this instrument, Indenture shall mean, with respect to any one or more series of Securities for which such Person is Trustee, this instrument as originally executed or as it may from time to time be supplemented or amended by one or more indentures supplemental hereto entered into pursuant to the applicable provisions hereof and shall include the terms of particular series of Securities for which such Person is Trustee established as contemplated by Section 301, exclusive, however, of any provisions or terms which relate solely to other series of Securities for which such Person is not Trustee, regardless of when such terms or provisions were adopted, and exclusive of any provisions or terms adopted by means of one or more indentures supplemental hereto executed and delivered after such Person had become such Trustee but to which such Person, as such Trustee, was not a party. 4 Indexed Security means a Security the terms of which provide that the principal amount thereof payable at Stated Maturity may be more or less than the principal face amount thereof at original issuance. interest, when used with respect to an Original Issue Discount Security which by its terms bears interest only after Maturity, means interest payable after Maturity at the rate prescribed in such Original Issue Discount Security. Interest Payment Date, when used with respect to any Security, means the Stated Maturity of an installment of interest on such Security. Judgment Currency has the meaning specified in Section 114. Lien means, with respect to any properties or assets, any mortgage or deed of trust, pledge, hypothecation, assignment, security interest, lien, charge, encumbrance, preference, priority or other security agreement or preferential arrangement of any kind or nature whatsoever on or with respect to such properties or assets (including, without limitation, any conditional sale or other title retention agreement having substantially the same economic effect as any of the foregoing). mandatory sinking fund payment has the meaning specified in Section 1201. Market Exchange Rate means, unless otherwise specified with respect to any Securities pursuant to Section 301, (i) for any conversion involving a Currency unit on the one hand and Dollars or any Foreign Currency on the other, the exchange rate between the relevant Currency unit and Dollars or such Foreign Currency calculated by the method specified pursuant to Section 301 for the Securities of the relevant series, (ii) for any conversion of Dollars into any Foreign Currency, the noon (New York City time) buying rate for such Foreign Currency for cable transfers quoted in New York City as certified for customs purposes by the Federal Reserve Bank of New York and (iii) for any conversion of one Foreign Currency into Dollars or another Foreign Currency, the spot rate at noon local time in the relevant market at which, in accordance with normal banking procedures, the Dollars or Foreign Currency into which conversion is being made could be purchased with the Foreign Currency from which conversion is being made from major banks located in either New York City, Toronto, London or any other principal market for Dollars or such purchased Foreign Currency, in each case determined by the Exchange Rate Agent. Unless otherwise specified with respect to any Securities pursuant to Section 301, in the event of the unavailability of any of the exchange rates provided for in the foregoing clauses (i), (ii) and (iii), the Exchange Rate Agent shall use, in its sole discretion and without liability on its part, such quotation of the Federal Reserve Bank of New York as of the most recent available date, or quotations from one or more major banks in New York City, Toronto, London or another principal market for the Currency in question, or such other quotations as the Exchange Rate Agent shall deem appropriate.
